Citation Nr: 0713642	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-08 449	)	DATE
	)

	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected chondromalacia of the right knee, 
formerly characterized as status post lateral subluxation of 
the right patella, from May 1, 2001.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected superficial nerve injury of the right 
knee, status post right knee joint denervation, resection 
neuroma of the lateral retinacular nerve, neuroma of the 
infrapatellar branch of the saphenous vein with limitation of 
motion from May 1, 2001.  

3.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected superficial nerve injury of the right 
knee, status post right knee joint denervation, resection 
neuroma of the lateral retinacular nerve, neuroma of the 
infrapatellar branch of the saphenous vein with limitation of 
motion from May 27, 2003.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected gastroesophageal reflux 
disease (GERD).  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1990 to 
April 1999.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 RO rating action that 
continued a current 20 percent rating for the service-
connected status post lateral subluxation of the right 
patella.  

The rating decision did so by recharacterizing the disability 
as chondromalacia of the right knee, rated as 10 percent 
disabling, and as superficial nerve injury of the right knee, 
separately rated as 10 percent disabling, both effective on 
May 1, 2001.  

The same rating decision granted service connection for GERD 
and assigned a 10 percent initial rating effective on April 
10, 1999, the day after the veteran's discharge from service.  

As the evaluation of GERD involves a request for higher 
initial rating following the grant of service connection, the 
Board has characterized that issue in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  

During the pendency of the appeal the RO issued a September 
2003 rating decision that increased the evaluation for the 
service-connected superficial nerve injury to the right knee 
to 20 percent effective on May 27, 2003.  

Inasmuch as ratings higher than 20 percent for the service-
connected superficial nerve injury to the knee are available, 
and inasmuch as a claimant is presumed to be maximum 
available benefit for a given disability, the claims for 
higher ratings for that disability before and after May 27, 
2003, as reflected on the title page, remain viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Two other issues initially before the Board were entitlement 
to service connection for post-traumatic stress disorder 
(PTSD) and a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  

In August 2004, a rating decision granted 100 percent 
disability for service-connected dysthymic disorder, and the 
veteran thereupon notified VA in writing in November 2006 
that he desired to withdraw his appeal in regard to those two 
issues.    



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  From May 1, 2001, the veteran's service-connected 
orthopedic right knee disorder, characterized as 
chondromalacia of the right knee, has been manifested by 
subluxation and instability to a slightly disabling degree, 
but no compensable limitation of motion.  

3.  Prior to May 27, 2002, the veteran's neurologic right 
knee disability, characterized as superficial nerve injury of 
the right knee status post right knee joint enervation, was 
wholly sensory, including pain associated with the saphenous 
nerve; there was no demonstrated loss of motor function.  

4.  From May 27, 2002, the veteran's superficial nerve injury 
of the right knee has been manifested by chronic neuropathic 
pain requiring narcotic pain relief, but no demonstrated loss 
of motor function.  

5.  From April 10, 1999, the veteran's service-connected GERD 
has been manifested by recurrent epigastric distress, 
substernal pain, and regurgitation, but there is no 
indication that the veteran's GERD symptoms are productive of 
considerable impairment of health.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected chondromalacia 
of the right medial patella from May 1, 2001 are not met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a including 
Diagnostic Codes 5257 to 5261 (2006).  

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected superficial 
nerve injury of the right knee were not met prior to May 27, 
2003.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.124a including 
Diagnostic Code 8520 (2006).  

3.  The criteria for the assignment of  an evaluation in 
excess of 20 percent for the service-connected superficial 
nerve injury of the right knee from May 27, 2003 are not met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.3, 4.7, 4.20, 4.124a including Diagnostic Code 
8520 (2006).  

4.  The criteria for an initial evaluation in excess of 10 
percent for the service-connected GERD from April 10, 1999 
are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.3, 4.7, 4.114 including 
Diagnostic Code 7346 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the claims on appeal in light of the duties 
imposed by VCAA and its implementing regulations, the Board 
finds that all notification and development action needed to 
fairly adjudicate the claims on appeal has been accomplished.  

In September 2002, during the pendency of the appeal, the RO 
sent the veteran a letter advising her that to establish 
entitlement to a higher rating for the service-connected 
idiopathic edema, the evidence must show that the disability 
has gotten worse.  

In August 2006, during the pendency of the appeal, the AMC 
sent the veteran a letter advising him that in order to 
establish entitlement to a higher rating for a service-
connected disability, the evidence must show that the 
disability has increased in severity.  The letter also listed 
examples of the types of evidence acceptable toward showing 
such an increase.  

The veteran was afforded an opportunity to respond to the 
letter before the issuance of the Supplemental Statement of 
the Case (SSOC) in October 2006.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims on appeal, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the letter cited above satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The August 2006 letter cited above informed the veteran that 
VA is responsible for getting relevant records held by any 
Federal agency (including military records, VA treatment 
records, and Social Security Administration records) and that 
VA would make reasonable efforts to obtain relevant records 
from non-Federal agencies and entities if authorized by the 
veteran to do so.  

The August 2006 letter also specifically advised the veteran, 
"You are being asked to provide copies of evidence in your 
possession, not previously submitted, which is relevant to 
your claimed issue."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating decisions on appeal.  

However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that VA's failure in not completely 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Dingess decision held that, in rating cases, a claimant 
must be informed of the rating formulae for all possible 
schedular ratings for an applicable rating code.  
As regards the claim for compensable initial rating on 
appeal, the Board finds that this was accomplished in the SOC 
of February 2004 and the SSOC of October 2006; this suffices 
for Dingess.  

Hence, there is no possibility of prejudice under the notice 
requirements of Dingess as regards the claims for increased 
rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with any of the claims on 
appeal.  

The veteran's service medical record (SMR) is on file, as 
well as the veteran's post-service VA and private medical 
treatment records from those medical providers identified by 
the veteran as having relevant records.  

The veteran has received appropriate VA medical examinations 
in conjunction with the claims for increased rating on 
appeal.  He has also been advised of his entitlement to a 
hearing before the RO's decision review officer and/or before 
the Board, but he has not requested such a hearing.  

Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there is any 
existing evidence that should be obtained before the claims 
are adjudicated.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A claimant can have separate ratings for limitation of 
extension and limitation of flexion.  See VAOPGCPREC 9-2004.  
Also, a claimant can have separate ratings for limitation of 
motion under DC 5260 (limitation of flexion) and/or 5261 
(limitation of extension), and for recurrent subluxation or 
lateral instability under DC 5257.  

The rating criteria for limitation of motion under DC 5260 
and 5261 are as follows:

A rating of 10 percent may be assigned for flexion limited to 
45 degrees and for extension limited to 10 degrees.  

A rating of 20 percent may be assigned for flexion limited to 
30 degrees and for extension limited to 15 degrees.  

A rating of 30 percent may be assigned for flexion limited to 
15 degrees and for extension limited to 20 degrees.  

A rating of 40 percent may be assigned for extension limited 
to 30 degrees.  

A rating of 50 percent may be assigned for extension limited 
to 45 degrees.  

The rating criteria for recurrent subluxation or lateral 
instability under DC 5257 are as follows:  

A rating of 10 percent may be assigned for "slight" 
disability.  

A rating of 20 percent may be assigned for "moderate" 
disability.  

A rating of 30 percent may be assigned for "severe" 
disability.  

The terms "slight,""moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  

Finally, the Board notes that when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher disability rating when 
functional loss due to limited or excessive movement, pain, 
weakness, excessive fatigability, or incoordination is 
demonstrated, to include during flare-ups and with repeated 
use, if those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are 
to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  However, the rating schedule does not provide 
a separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).  


Evaluation of chondromalacia of the right medial patella from 
May 1, 2001

From May 1, 2001, the orthopedic manifestations of the 
veteran's service-connected right knee disability have been 
characterized as chondromalacia of the right medial patella.  
The applicable rating criteria are those of 38 C.F.R. 
§ 4.71a, DC 5257, 5260, and 5261 as detailed above.  

The veteran had a VA orthopedic examination in June 2001 in 
which he reported continuing pain, aggravated by climbing 
stairs, riding a bicycle, or walking on uneven surfaces.  He 
also reported wearing a brace to stabilize his medial 
subluxation.  

The veteran was examined both with and without his brace.  
The veteran was unable to heel-walk, toe-walk, squat, or 
mount the examining table without difficulty.  His range of 
motion was that of -5 to 125 degrees, with grinding present.  
There was both tenderness and numbness of the patella.  There 
was no anterior, posterior, medical or lateral laxity.  The 
examiner's impression was that of patellar instability, torn 
medial meniscus, and chondromalacia of the right knee.  

The veteran had a VA medical examination in April 2002 in 
which he reported severe knee pain, worse since his most 
recent surgery.  On examination the veteran's range of motion 
was from 0 to 134 degrees.  There was no laxity of the knee, 
and no weakness of the ligaments.  

The examiner diagnosed status post surgery for subluxation of 
the knee, apparently satisfactorily corrected, and 
femoropatellar chondromalacia.  The examiner also stated that 
much of the veteran's complaints are subjective and difficult 
to verify, since the veteran was observed to enter and leave 
with a pretty good gait although he had reported being unable 
to walk due to pain.  

A September 2002 treatment note from Johns Hopkins Bayview 
Medical Center states that the veteran complained of severe 
knee pain, significantly worse since surgery in June 2001.  
The veteran complained of constant knee pain aggravated by 
use, of 7/10 severity at rest and 9/10 severity at night and 
with use.  

On examination, the veteran's range of motion was from 0 to 
110 degrees, without instability but with exquisite 
tenderness.  There was no observed swelling or effusion.  The 
X-ray studies revealed very mild degenerative changes.  

A November 2002 treatment note from Johns Hopkins Bayview 
Medical Center states that the most recent surgery in May 
2002 had been without real benefit.  The veteran's two main 
current problems were persistent pain and perceived patellar 
instability.  

VA pain clinic notes in March-April 2003 show that the 
veteran was being administered narcotic pain medications for 
control of chronic pain associated with his right knee 
injury.  

The veteran had a VA medical examination in May 2003 in which 
he complained of constant intractable pain in the right knee, 
not relieved by six surgeries.  The examiner noted that the 
veteran had apparently become addicted to his narcotic pain 
medication.  On examination the veteran's range of motion was 
from 15 to 100 degrees.  There was no evidence of medial or 
lateral laxity.  

The examiner diagnosed status post multiple procedures for 
patellar tendon rupture.  The examiner stated that this 
condition would cause weakened motion and fatigue due to 
pain.  

VA Physical Medical and Rehabilitative Services (PM&RS) 
clinic consult notes from May to September 2003 show that the 
veteran received a new model VA knee brace in August 2003, 
which apparently resulted in better knee stability but caused 
hip pain to develop.  

The veteran had a VA medical examination in September 2006 in 
which he reported daily swelling and constant pain.  The 
veteran stated that he can only walk half a mile and that he 
has difficulty climbing or descending stairs.  He also 
reported instability with occasional locking.  The veteran 
was observed to walk with an antalgic gait; he did not use an 
ambulatory aid but did wear braces.  

On examination, the veteran's knee had approximately six 
surgical scars, well healed and non tender.  The knee had 
clicking and grinding on motion, and pain on motion.  His 
range of motion was from -5 to 110 degrees, with pain 
beginning at 90 degrees.  Repeated motion testing caused 
increased limitation of range of motion to -5 to 90 degrees 
with pain and fatigue, with pain the more prominent factor.  
Varus and valgus were negative.  

The examiner diagnosed recurrent subluxation of the right 
patella, status post 6 knee surgical procedures, with 
limitation of motion and neuropathic pain.  There was also 
mild degenerative arthritis, probably due to trauma.  

Application of the rating criteria of DC 5257 (recurrent 
subluxation or lateral instability) results in a 10 percent 
disability for "slight" disability.  The veteran's 
requirement to wear a brace demonstrates at least a slight 
disability due to instability, but there is simply no medical 
or objective lay evidence of moderate or severe instability 
warranting a higher rating.  

Application of the rating criteria of DC 5260 (limitation of 
flexion) results in no compensation.  Compensation requires 
limitation of flexion to 45 degrees or less, and the veteran 
was consistently able to flex to 90 degrees or better even 
with pain.  

Application of the rating criteria of DC 5261 (limitation of 
extension) results in no compensation.  Compensation requires 
limitation of extension to 10 degrees or more; on the most 
recent examination the veteran was able to extend to 5 
degrees, even with pain and even after repeated use.  (The 
Board notes that a May 2003 VA examination recorded extension 
to 15 degrees, which meets the criteria for the 20 percent 
rating; however, the recent examination is the more relevant.  
See Francisco, supra.)  

Finally, the Board has considered regulations regarding pain, 
weakness and fatigability.  The record shows that the veteran 
had chronic neuropathic pain requiring opiates for pain 
relief, and such neuropathic pain is considered below with 
the neurological manifestations of the disability.  As 
regards the purely orthopedic manifestations, the medical 
evidence shows that the veteran was able to achieve a range 
of motion well outside the compensable range despite pain and 
fatigue.  

The Board accordingly finds that the criteria for a rating in 
excess of 10 percent for the service-connected chondromalacia 
from May 1, 2001 are not met.  Accordingly, the claim must be 
denied.  


Evaluation of the superficial nerve injury of the right knee 
from May 1, 2001

From May 1, 2001, the neurological manifestations of the 
veteran's service-connected right knee disability have been 
characterized as superficial nerve injury of the right knee 
status post right knee joint enervation, resection neuroma of 
the lateral retinacular nerve, neuroma of the infrapatellar 
branch of the saphenous vein with limitation of motion.  

The neurological disorder has been rated under the criteria 
of 38 C.F.R. § 4.124a (diseases of the peripheral nerves), DC 
8520.  

The rating criteria of DC 8520 (paralysis of the sciatic 
nerve) are as follows.

A rating of 80 percent is assigned for complete paralysis, in 
which the foot dangles and drops, there is no possible active 
movement of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely lost.

A rating of 60 percent is assigned for incomplete paralysis 
with marked muscular atrophy.

A rating of 40 percent is assigned for moderately severe 
incomplete paralysis.

A rating of 20 percent is assigned for moderate incomplete 
paralysis.

A rating of 10 percent is assigned for mild incomplete 
paralysis.

When the involvement is wholly sensory, the rating should be 
for the "mild" or at most the "moderate" degree.  

The veteran had a VA neurological examination in June 2001 in 
which he complained of a feeling that the right leg has to 
walk or run; the veteran's wife confirmed that the right leg 
tended to move at night.  

The veteran also complained of a constricting sensation 
around the leg and numbness around the knee.  On examination 
there was no weakness in the extremities, deep tendon 
reflexes were equal, toes went down bilaterally to plantar 
stimulation, and sensation was normal throughout except for 
an area hypoesthesia in an area 4 inches above and below the 
right knee.  

The examiner diagnosed restless leg syndrome and postsurgical 
hypoesthesia secondary to local interruption of nerve fiber 
supply in the area of the surgery.  

A September 2001 VA neurology clinic evaluation notes that 
the veteran complained of lack of sensation from mid-thigh to 
mid-calf and paresthesias around the kneecap.  On 
examination, the cranial nerves were intact; quadriceps 
strength was softer on the right than the left demonstrating 
some atrophy.  There was reduced sensation to pinprick on the 
right kneecap.  The veteran's gait was normal, although he 
spent more stride time on his left foot due to his right knee 
disorder.  

In January 2003 the veteran underwent a right knee joint 
denervation at Union Memorial Hospital to address pain in the 
limb due to neuroma of the lateral retinacular nerve.  

The Board finds that during the period in question the 
veteran's neurological symptoms were wholly sensory (numbness 
on the patella, paresthesias above and below the patella, and 
pain associated with the saphenous nerve).  There is simply 
no medical evidence of neurological complications such as 
reduced motor function that would warrant a finding of 
"moderate" or "severe" neurological symptoms to warrant a 
rating higher than the current 10 percent.  

Accordingly, the Board finds that the criteria for a rating 
higher than 10 percent for the service-connected superficial 
nerve injury to the right knee prior to May 27, 2003 were not 
met, and the claim must be denied.  


Evaluation of the superficial nerve injury of the right knee 
from May 27, 2003

A VA PM&RS clinic consult note in February 2005 noted an 
increased dosage of morphine for chronic pain.  Also, on 
examination the veteran's quadriceps were weak and atrophic.  

VA PR&RS clinic notes from April to September 2006 state that 
the veteran had been on methadone for pain control for the 
past year, but was returned to morphine.  

The veteran had a VA medical examination in September 2006 in 
which the examiner noted that the narcotic analgesics 
(methadone and morphine) did not completely relieve the pain 
but decreased the intensity somewhat.  

On examination, his sensory testing results were equivocal 
and inconsistent.  Pinprick sensation was intact on the right 
lower extremity and foot, and no significant muscle atrophy 
was noted.  The examiner diagnosed neuropathic pain.  

Application of the criteria of DC 8520 does not result in a 
higher (40 percent) rating because there is no evidence of 
moderately severe incomplete paralysis of the sciatic nerve.  

The primary neurological manifestation of the veteran's knee 
disability is chronic neuropathic pain; there is simply no 
medical evidence of neurological complications such as 
reduced motor function.  The severity of that neuropathic 
pain is well documented, but the present 20 percent rating 
appears to be adequate compensation for pain, even when the 
pain is chronic and debilitating.  

The Board accordingly finds that the criteria for a rating in 
excess of 20 percent for the service-connected superficial 
nerve injury of the right knee from May 27, 2003 are not met.  
Therefore, the claim must be denied.  


Initial evaluation of  GERD

In Fenderson, the Court noted an important distinction 
between an appeal involving a veteran's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

This disability has been rated under the criteria of 
38 C.F.R. § 4.114 (disorders of the digestive system), DC 
7346 (hiatal hernia).  

The rating criteria of DC 7346 are as follows.

A rating of 60 percent is assigned for symptoms of pain, 
vomiting, material weight loss and hematemesis or melana with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  

A rating of 30 percent is assigned for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  

A rating of 10 percent is assigned for two or more of the 
symptoms for the 30 percent evaluation, of less severity.  

Given the nature of claims for increased initial rating, the 
Board has considered the veteran's symptoms since the 
effective date of service connection, April 10, 1999.  

The veteran had a VA fluoroscopy in January 1999 in which the 
interpreter's impression was normal upper gastrointestinal 
view with no evidence of gastroesophageal reflux.  

During a January 1999 VA examination the veteran complained 
of heartburn due to nonsteroidal medication and also due to 
greasy food.  There was no report of vomiting, hematemesis or 
melena, history of medication, postprandial circulatory 
complaints, diarrhea or constipation, weight gain or loss or 
anemia.  The examiner diagnosed dyspepsia with occasional 
heartburn but no active peptic ulcer disease.  

 In September 1999 the veteran complained to the VA clinic 
that he had abdominal discomfort and gas, and needed to keep 
his stomach full to prevent acid buildup.  He noted that 
stomach discomfort as soon as he stopped using nonsteroidal 
anti-inflammatory.  An ultrasound of the gall bladder was 
negative.  

In March 2001 the veteran complained to the VA clinic that he 
was awakened twice during the night by reflux.  The veteran 
stated that antacids provided only temporary relief.  A 
physician diagnosed esophageal reflux and prescribed a second 
antacid.  

The veteran had a VA medical examination in April 2002 during 
which he reported daily epigastric discomfort with pain up to 
the mid-sternal area.  He denied any episodes of bloody 
stools in hematemesis since 1994-1995 and denied dysphagia 
due to food.  He also denied weight instability or anemia.  

The veteran reported that the reflux symptoms also occur 
while lying down.  The veteran's medication for heartburn did 
not appear to be helping much.  The examiner diagnosed GERD, 
still frequently symptomatic on a daily basis, especially 
with heartburn symptoms.  

The examiner also stated that the nonsteroidal pain relievers 
that the veteran required for pain control for his knee 
caused an aggravation of the GERD.  

The veteran had a VA medical examination in September 2006 in 
which he reported a burning pain in the esophagus 2 hours per 
day, and burning and reflux 3 to 4 days per week.  An upper 
endoscopy in September 2006 had shown normal esophagus, 
normal stomach, and normal duodenum.  

On examination, there was no abnormality of the abdomen, and 
diagnostic tests were normal for upper gastrointestinal 
series (no evidence of gastritis, hiatal hernia, GERD or 
esophagitis).  

The examiner's diagnosis was that of subjective complaints of 
GERD with normal examination, normal X-ray study and normal 
endoscopy.  Symptoms recur without medication.  

The Board finds in this case that the rating criteria of DC 
7346 do not support an increased (30 percent or higher) 
rating.  The veteran has reported recurrent epigastric 
distress, substernal pain, and regurgitation, which are 
symptoms associated with the 30 percent rating.  However, 
there is no indication that those symptoms are productive of 
considerable impairment of health, as required for the higher 
rating.  Accordingly, the 10 percent rating is appropriate 
(two or more of the symptoms associated with the 30 percent 
rating, but of less severity).  

The Board accordingly finds that the criteria for an initial 
rating in excess of 10 percent for the service-connected GERD 
are not met.  For that reason the claim must be denied.  

In adjudicating these claims, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the veteran's symptoms more closely approximate the 
criteria for the current ratings, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski , 1 Vet. App. 49, 53-56 (1990).  



ORDER

An evaluation in excess of 10 percent for the service-
connected chondromalacia of the right medial patella from May 
1, 2001 is denied.

An evaluation in excess of 10 percent for the service-
connected superficial nerve injury of the right knee from May 
1, 2001 is denied.

An evaluation in excess of 20 percent for the service-
connected superficial nerve injury of the right knee from May 
27, 2003 is denied.

An initial evaluation in excess of 10 percent for the 
service-connected GERD from April 10, 1999 is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


